         Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 1 of 27



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                                  )
NIKE, INC.                                        )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )        Civil No. 18-10876-LTS
                                                  )
PUMA NORTH AMERICA, INC.,                         )
                                                  )
        Defendant.                                )
                                                  )

                 MEMORANDUM AND ORDER ON CLAIM CONSTRUCTION
                                             October 24, 2019
SOROKIN, J.

        NIKE, Inc. brought this action against PUMA North America, Inc. alleging infringement

of 10 patents directed to various aspects of footwear technologies. Doc. No. 58.1 Puma denies

that it infringes and asserts the claims of the patents in suit are invalid. Doc. No. 60. Now pending

before the Court are the parties’ briefs on claim construction. The Court has reviewed the parties’

submissions and held a hearing on October 17, 2019, pursuant to Markman v. Westview

Instruments, Inc., 517 U.S. 370 (1996), at which it heard argument and technology tutorials.




1
          Citations to “Doc. No. __” reference documents appearing on the court’s electronic docketing system;
pincites are to the page numbers in the ECF header.

                                                      1
          Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 2 of 27



    I.       BACKGROUND

         The parties dispute the proper construction of 10 terms.2 Each of the disputed terms

appears in the claims of one or more of the following six of the ten patents at issue in the case:

U.S. Patent Nos. 7,401,420 (“the ’420 patent”), 7,637,032 (“the ’032 patent”), 9,375,046 (“the

’046 patent”), 9,314,065 (“the ’065 patent”), 10,051,917 (“the ’917 patent”), 10,098,411 (“the

’411 patent”).3 Puma asks the Court to construe the disputed terms in accordance with its proposed

constructions. Doc. No. 99; Doc. No. 108. Nike argues that the terms are all to be understood in

accordance with their “ordinary and customary” meaning and that no further construction is

required. Doc. No. 100; Doc. No. 107. Because the patents are directed to a variety of non-

overlapping technologies, the Court discusses the relevant disclosure of each patent in the course

of construing the disputed claim terms below.




2
         In their opening briefs, the parties disputed the construction of eight additional terms. Doc. No. 99; Doc. No.
100. On July 20, 2019, the parties filed a joint submission on claim construction, in which they notified the Court that
they now agree on the following constructions: “lateral stiffened section” means “lateral stiffened section of the cleat
assembly”; “medial stiffened section” means “medial stiffened section of the cleat assembly”; “lenticular knit
structure” means “knit structure associated with different visual effects when viewed from different viewing angles”;
“unitary knit construction” means “formed as a one-piece element through a knitting process. That is, the knitting
process substantially forms the various features and structures of the knitted component without the need for significant
additional manufacturing steps or processes”; “course” means “row of loops”; and “spaced from” means “some
distance from.” Doc. No. 106 at 6-7 (claim terms bolded).
          At the claim construction hearing on October 17, 2019, the parties also agreed to construe “medial stiffened
section being stiffer than the lateral stiffened section” to mean “medial stiffened section being less easily bent than
the lateral stiffened section.” And they agreed to withdraw their request for the Court to construe the claim term
“simultaneously knitting.”
          The parties also now agree on the constructions of three additional claim terms that were not the subject of
their briefing. They agree to construe “unitary construction” as “configuration wherein portions of a textile element
are not joined together by seams or other connections,” “neutral position” as “position in the absence of applied force,”
and “extended position / stretched position” as “position in response to applied force.” Doc. No. 106 at 7-8.
        After reviewing the patents at issue, the Court accepts and adopts the parties’ agreed constructions of the
formerly disputed (and the three formerly undisputed) claim terms.
3
         The four other patents at issue in this case are U.S. Patent No. 6,973,746 (“the ’746 patent”), entitled “Soccer
Shoe Having Independently Supported Lateral and Medial Sides,” U.S. Patent No. 8,266,749 (“the ’749 patent”),
entitled “Article of Footwear Having a Textile Upper,” and U.S. Patent Nos. 9,078,488 (“the ’488 patent”) and
10,070,679 (“the ’679 patent”), both entitled “Article of Footwear Incorporating a Lenticular Knit Structure.”

                                                           2
           Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 3 of 27



    II.      LEGAL STANDARD

          The “construction of a patent, including terms of art within its claim, is exclusively within

the province of the court.” Markman, 517 U.S. at 372; Teva Pharms. USA, Inc. v. Sandoz, Inc.,

135 S. Ct. 831 (2015). “It is a bedrock principle of patent law that the claims of a patent define the

invention to which the patentee is entitled the right to exclude.” Phillips v. AWH Corp., 415 F.3d

1303, 1312 (Fed. Cir. 2005) (en banc) (internal quotation marks omitted). The claim itself is “of

primary importance, in the effort to ascertain precisely what it is that is patented.” Id. (citing Merrill

v. Yeomans, 94 U.S. 568, 570 (1876)); see also Aro Mfg. Co. v. Convertible Top Replacement Co.,

365 U.S. 336, 339 (1961) (“the claims made in the patent are the sole measure of the grant”).

Because as a general matter, “claims, not specification embodiments, define the scope of patent

protection,” a patentee is not limited “to his preferred embodiment,” and “a limitation from the

specification” cannot be imported “into the claims.” Kara Tech. Inc. v. Stamps.com Inc., 582 F.3d

1341, 1348 (Fed. Cir. 2009).

          “[T]he words of the claim are generally given their ordinary and customary meaning.”

Phillips, 415 F.3d at 1312 (internal quotation marks and citations omitted). The “ordinary and

customary meaning of a claim term is the meaning that the term would have to a person of ordinary

skill in the art in question at the time of the invention, i.e., as of the effective filing date of the

patent application.” Id. at 1313. The “person of ordinary skill in the art is deemed to read the claim

term not only in the context of the particular claim in which the disputed term appears, but in the

context of the entire patent, including the specification.” Id.

          “The construction that stays true to the claim language and most naturally aligns with the

patent's description of the invention will be, in the end, the correct construction.” Renishaw PLC

v. Marposs Societa’ Per Azioni, 158 F. 3d 1243, 1250 (Fed. Cir. 1998)). “A claim construction is


                                                    3
           Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 4 of 27



persuasive, not because it follows a certain rule, but because it defines terms in the context of the

whole patent.” Id. “In some cases, the ordinary meaning of claim language as understood by a

person of skill in the art may be readily apparent even to lay judges, and claim construction in such

cases involves little more than the application of the widely accepted meaning of commonly

understood words.” Phillips, 415 F.3d at 1313. Other times, though, when “the meaning of a claim

term as understood by persons of skill in the art is . . . not immediately apparent,” or when

“patentees . . . use terms idiosyncratically,” a court must consider “those sources available to the

public” which shed light on how “a person of skill in the art would have understood [the] disputed

claim language.” Id. (quotation marks omitted).

          Intrinsic evidence—the patent claims, specification, and prosecution history—is the most

reliable and useful evidence in determining the meaning of a patent’s claims. Id. at 1317-19.

Extrinsic evidence, including expert and inventor testimony, dictionaries, and learned treatises, may

also assist the court in understanding the underlying technology, the meaning of terms to one skilled

in the art, and how the invention works. Id.; accord Markman, 52 F.3d at 980. Although a court

may consider extrinsic evidence to the extent it is useful, it may not rely on such evidence to “change

the meaning of claims in derogation” of the intrinsic evidence of record. Phillips, 415 F.3d at 1319.

   III.      DISCUSSION

          Guided by these principles—and having carefully reviewed the language of each patent at

issue in its entirety, all cited prosecution history, and the extrinsic evidence proffered by the

parties—the Court addresses each of the disputed claim terms in turn.

          A. The Court’s Obligation to Resolve Claim Construction Disputes

          There is no doubt that the Court must resolve the parties’ dispute over how the claim terms

 at issue should be construed. O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d



                                                   4
       Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 5 of 27



1351, 1362 (Fed. Cir. 2008) (“When the parties present a fundamental dispute regarding the scope

of a claim term, it is the court’s duty to resolve it.”); MedIdea, L.L.C. v. DePuy Orthopaedics,

Inc., No. 1:17-cv-11172, 2018 WL 5830849, *5 (D. Mass. Nov. 7, 2018) (when the parties

disagree about the meaning of claim terms, “the Court is not only empowered, but required, to

construe” them). That said, to the extent that Puma contends that the Court cannot resolve that

dispute by determining that any of the claim terms have their ordinary and customer meanings, it

is mistaken. See, e.g., Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197, 1206–07 (Fed.

Cir. 2010) (courts may resolve claim construction disputes by ascribing disputed terms their

ordinary meaning); Summit 6, LLC v. Samsung Elecs. Co., Ltd., 802 F.3d 1283, 1291 (Fed. Cir.

2015) (“because the plain and ordinary meaning of the disputed claim language is clear, the court

did not err by declining to construe the claim term”); ActiveVideo Networks, Inc. v. Verizon

Commc’ns, Inc., 694 F.3d 1312, 1326 (Fed. Cir. 2012) (“the district court did not err in concluding

that these terms have plain meanings that do not require additional construction”); Phillips, 415

F.3d at 1313 (“In some cases, the ordinary meaning of claim language as understood by a person

of skill in the art may be readily apparent even to lay judges, and claim construction in such cases

involves little more than the application of the widely accepted meaning of commonly understood

words.”).

      Of course, sometimes a term requires a particular construction, as was the case in this

Court’s opinion in MedIdea, 2018 WL 5830849 at *12 (construing the technical and unfamiliar

claim term “cam” because it was not one with which the jury was likely to be familiar) and in O2

Micro, 521 F.3d at 1361 (“In this case, the ‘ordinary’ meaning of a term does not resolve the

parties’ dispute, and claim construction requires the court to determine what claim scope is

appropriate in the context of the patents-in-suit.”) (emphasis added).



                                                5
         Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 6 of 27



        B. Puma’s Proffered Expert Declarations

        Puma submits two expert declarations in support of its claim construction arguments but

Puma’s declarants do not explain the state of the art at the time of the claimed inventions or how

their experience or expertise leads them to construe the disputed claim terms in a way that is

different from the way in which the terms might be construed by a layperson who reads them in the

context of the patent claims, the specification, and the prosecution history. See generally Doc. No.

99-26 (Decl. of Dr. Stefanyshyn); Doc. No. 99-28 (Decl. of Dr. Steszyn). Indeed, Dr. Stefanyshyn

cites no authority for his opinions other than the intrinsic record of the patents about which he opines

and makes no reference to any subject matter outside the intrinsic record. See Doc. No. 99-26.

Dr. Steszyn also cites no authority for his opinions other than the intrinsic record of the patents

about which he opines, and with two small and unsupported exceptions discussed infra, also makes

no reference to any subject matter outside the intrinsic record. See Doc. No. 99-28. Neither

illuminates how the disputed terms might have been understood by a person of ordinary skill in the

art at the time of the inventions.

        For this reason, and because the intrinsic record before the Court suffices to permit the Court

to determine the meaning of the disputed claim terms, the Court does not rely on the declarations

of Puma’s proffered experts to construe the disputed claim terms.


        C.   The disputed claim terms

        1. “fluid-filled bladder” (’420 patent, claim 14)

        The term “fluid-filled bladder” appears in claim 14 of the ’420 patent, entitled “Article of

Footwear Having a Fluid-Filled Bladder with a Reinforcing Structure.” Doc. No. 58-5 (’420

patent). As its title suggests, the ’420 patent is directed to a sole structure of a footwear article that

incorporates a fluid-filled bladder. ’420 patent at 1:24-30. Claim 14 recites:


                                                    6
          Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 7 of 27



         14. An article of footwear comprising:

            a sole structure incorporating a fluid-filled bladder and a reinforcing structure
            secured to the bladder, the sole structure having an upper surface and an
            opposite lower surface, the upper surface forming a ridge that defines a first
            portion of a lasting surface, at least a portion of the ridge being an inclined
            surface formed by the reinforcing structure and located over the bladder, the
            bladder defining a second portion of the lasting surface; and

            an upper secured directly to the first portion of the lasting surface and the
            second portion of the lasting surface.

’420 patent, claim 14 (disputed claim term bolded).

         The parties do not disagree about what constitutes a “bladder” and they agree that the

“fluid” in “fluid-filled bladder” may consist of any liquid, including ambient air. Doc. No. 99

at 26 n.13 (“[c]onsistent with the specification of the ’420 patent, the term ‘fluid’ encompasses

gasses, gels, and liquids.”) (citing ’420 patent at 8:3-16); Doc. No. 100 at 17 (same). Indeed, the

specification broadly describes fluid-filled bladders as bladders filled with any fluid, including

pressured fluids or non-pressurized fluids such as ambient air:

         The fluid within bladder 30 may be any of the gasses disclosed in U.S. Pat. No.
         4,340,626 to Rudy . . . The fluid may also include gasses such as pressurized
         octafluorapropane, nitrogen, or air. In addition to gasses, various gels or liquids
         may be sealed within bladder 30. Accordingly, a variety of fluids are suitable for
         bladder 30. With regard to pressure, a suitable fluid pressure is fifteen pounds per
         square inch, but may range from zero to thirty pounds per square inch. Accordingly,
         the fluid pressure within bladder 30 may be relatively high, or the fluid pressure
         may be at ambient pressure or at a pressure that is slightly elevated from ambient
         in some embodiments of the invention.

’420 patent at 8:3-16.

         With respect to this claim term, the parties disagree only over the word “filled.” Nike

argues no further construction is required “because ‘filled’ is a non-technical, commonly

understood word.” Doc. No. 100 at 16. Alternatively, Nike suggests that to the extent the claim

term needs construction, it may be construed to mean “bladder filled with fluid.” Doc. No. 107 at

18-19.

                                                  7
         Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 8 of 27



       Puma argues that the word “filled” in “fluid-filled bladder” means “added to,” and proposes

that the claim term be construed to mean “a bladder to which fluid has been added.” Doc. No. 99

at 25-27. As support for its proposed construction, Puma contends that “[t]he ’420 patent does not

describe any embodiments with bladders to which fluid has not been added.” Id. at 26. Puma also

notes that in discussing “[t]he present invention,” the ’420 patent specification discloses that “the

bladder encloses a pressurized fluid that exerts an outward force upon the barrier material,” and

that “[t]he pressurized fluid contained by [the] bladder [] induces an outward force.” Id. (quoting

’420 patent at 2:45–47; id. at 6:7–9). And Puma cites to passages describing processes by which

fluid is added to the bladder. Id. (“The chambers [of the bladder] are pressurized above ambient

pressure by inserting a nozzle or needle connected to a fluid pressure source into a fill inlet formed

in the bladder.”) (quoting ’420 patent at 2:16-18); id. at 26-27 (“pressurized fluid may be injected

[into the bladder] through [a] conduit” and “[t]he conduit is then sealed to enclose the fluid within

[the] bladder.”) (quoting ’420 patent at 16:22–24).

       Nike counters that Puma mischaracterizes the specification’s statements of “the present

invention” and that, in any event, it is well settled that statements of “the present invention” are

not limiting. Doc. No. 100 at 20-21. Nike also argues that none of the passages cited by Puma in

support of its proposed construction discloses that the bladder becomes filled with fluid only by

means of having fluid added to it after the bladder has been formed. Id. at 21.

       Nike further argues that the doctrine of claim differentiation militates against Puma’s

proposed construction. The claim differentiation doctrine provides that an independent claim

should not be construed as requiring a limitation added by a dependent claim. Curtiss-Wright

Flow Control Corp. v. Velan, Inc., 438 F.3d 1374, 1380-81 (Fed. Cir. 2006). Nike notes that while

other claims of the ’420 patent recites “a limitation that requires ‘the bladder enclosing a fluid that



                                                  8
         Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 9 of 27



exerts an outward force,’” the asserted claims of the ’420 patent, including claim 14, do not include

such a limitation. Doc. No. 107 at 21 (’420 patent at 23:13-28).

        Nike’s strongest argument against Puma’s proposed construction is that that construction

improperly excludes an embodiment disclosed in the specification—namely, bladders filled with

ambient air. Doc. No. 100 at 11 (describing fluid-filled bladder containing “non-pressurized fluids

such as ambient air) (citing ’420 patent at 8:3-16). Nike explains that by virtue of being filled with

ambient air, such bladders become “filled with fluid” as they are formed, not after they are formed.

Id. Therefore, such bladders are “filled” with fluid even though they are not bladders to which

fluid has been “added.” Id.

        The Court agrees that Puma’s proposed construction of a “fluid-filled bladder” to mean “a

bladder to which fluid has been added” is not supported by the claims and specification and

improperly excludes the disclosed embodiment of a bladder that is filled with ambient air. Puma’s

proposed construction also improperly imports a method of manufacture—adding fluid to bladders

after they are formed—into the claim limitation.          No such limitation is disclosed in the

specification.

        Having reviewed the parties’ submissions and the intrinsic record, the Court construes

“fluid-filled bladder” in accordance with its ordinary and customary meaning to mean “bladder

filled with fluid.”


        2.   “stability ribs” and “enhanced stability structures” (’032 patent, claims 1, 14, 16)

        The terms “stability ribs” and “enhanced stability structures” appear in claims 1 and 16,

respectively, of the ’032 patent, entitled “Footwear Structure with Textile Upper Member.”

Doc. No. 58-1 (’032 patent). The ’032 patent is directed to articles of footwear incorporating “a




                                                  9
        Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 10 of 27



textile upper member with an exterior constructed from knitted textile material.” ’032 patent at

Abstract. Claim 1 of the ’032 patent recites:

        1. An article of footwear, comprising:

            an upper member substantially constructed from textile material, wherein the
            upper member includes an exterior portion substantially constructed from knitted
            textile material, the exterior portion including a first region having stability ribs
            integrally formed in the knitted textile material and a second region continuous
            with the first region, the second region not including stability ribs . . . ”

’032 patent, claim 1 (disputed claim terms bolded). Claim 16 is similar, except it recites

“enhanced stability structures” instead of “stability ribs.” Id., claim 16.

        The parties agree that, whatever they mean, the claim terms “stability ribs” and “enhanced

stability structures” mean substantially the same thing. They also do not dispute the meaning of

“ribs” or “structures” or “enhanced.” They dispute only the meaning of the word “stability.”

        Nike says “stability” needs no further construction because it is a “non-technical,

commonly understood word.” Doc. No. 100 at 19. Nike further observes that “stability” “means

‘the state of being stable,’ and ‘stable means ‘not likely to give way or overturn; firmly fixed.’”

Id. (citing Doc. No. 100-13, Oxford Dictionary of English, 2d ed.). Puma argues that “stability

ribs” and “enhanced stability structures” should be construed to mean “ribs / structures that increase

the resistance to bending or stretching of the upper member in the region of the upper where the

ribs are located in order to provide support to a wearer’s foot in that region.” Doc. No. 99 at 28.

        Puma contends that “[t]he stability ribs / enhanced stability structures provide stability by

being ‘place[d] . . . at one or more regions or locations around the foot so as to anatomically place

the stability regions at areas around the foot that need to be stabilized during the desired activities.’”

Id. at 29 (quoting ’032 patent at 1:60–2:3). And, citing the declaration of Dr. Stezyn, Puma argues

that “a person of ordinary skill in the art would understand that stability ribs could be used to

increase the ‘Young’s modulus’ of the area of the upper in which they are located,” which Puma

                                                   10
        Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 11 of 27



explains is “is a measure of [a] material’s elasticity.” Id. (citing Doc. No. 99-28 ¶ 34). The

problem for Puma is that Dr. Stezyn cites no authority for his discussion of the Young’s modulus.

Doc. No. 99-28 ¶ 34. Nor does he tie his discussion of the Young’s modulus to any particular

disclosure of the ’032 patent. Id. This is perhaps not surprising as the patent makes no reference

to the Young’s modulus. See generally ’032 patent. Nor does it disclose that the feature providing

the structures in question their “stability” is their relative inelasticity, as Puma contends. Doc. No.

99 at 29. The Court therefore disregards Dr. Stezyn’s statements regarding the ’032 patent.

       Nike urges the Court to reject Puma’s proposed construction on the grounds that “the

specification broadly describes the ‘stability’ ribs or structures as inherently providing stability

because they are ribs or other structures,” and that Puma’s claim construction is not supported by

the intrinsic record and is unduly limiting. Doc. No. 100 at 19, 20. The Court agrees. The

specification discloses that:

       [T]he exterior layer 102 a of the upper member 102 may be formed from plural
       material constructions or formations that each impart different properties or
       characteristics . . . (e.g., ribbed or other support or stability structures in some areas
       to provide higher stability as compared to other (e.g., non-ribbed) areas, etc.).

’032 patent at 10:24-30. At the claim construction hearing, Nike proposed that, in keeping with

the above-quoted disclosure, the Court construe the disputed claim terms to mean “ribs / structures

that provide support.”

       Having reviewed the parties’ submissions and the intrinsic record, the Court construes

“stability ribs” and “enhanced stability structures” to mean “ribs / structures that provide stability

or support.”


       3. “webbed areas” and “tubular structures” (’046 patent, claims 1, 2, 17)

       The claim terms “webbed areas” and “tubular structures” appear in asserted claims of the

’046 patent, entitled “Article of Footwear Incorporating a Knitted Component with Inlaid Tensile
                                                  11
         Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 12 of 27



Elements and Method of Assembly.” See Doc. No. 58-4 (’046 patent).                          The ’046 patent is

generally directed to articles incorporating knitted components that are “formed of multiple knitted

component portions.” ’046 patent at 1:20-22; id. at Abstract. Claim 1 recites:

         1. An article comprising:

             a plurality of webbed areas that include a plurality of courses4 formed from a
             first yarn, the webbed areas having a front surface, the webbed areas
             configured to move between a neutral position and an extended position, the
             webbed areas being biased to move toward the neutral position and

             a plurality of tubular structures that are adjacent to the webbed areas, the
             tubular structures including a plurality of courses;

             wherein at least one of the webbed areas or tubular structures is configured
             to stretch to move the webbed areas to the extended position in response to a
             force applied to the article

             wherein in the neutral position, a first area of the front surface is hidden from
             visual observation from a first viewing perspective, and

             wherein in the extended position, the first area of the front surface is revealed
             for visual observation from the first viewing perspective.

’046 patent, claim 1 (disputed claim terms bolded).

           Figure 3 of the ’046 patent, reproduced below, is an embodiment of the knitted

    component. ’046 patent at 3:23-24. In this example, one of the webbed areas is identified as

    element 128. Id. at 7:9-11 (“In some embodiments, knitted component 100 can include a

    plurality of tubular rib structures 126 and a plurality of webbed areas 128.”).




4
         The parties have agreed to construe “course” as “a row of loops.” See supra n.2.

                                                        12
        Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 13 of 27




’046 patent, Fig. 3.

               a. “webbed areas”

       Citing the declaration of its expert, Puma argues that “‘[w]ebbed area’ is a term of art that

is commonly used in the field of footwear design” and proposes that the claim term be construed

as “a knit base.” Doc. No. 99 at 19 (citing Doc. No. 99-28 ¶ 67). However, Puma’s expert cites

no sources and offers no support for his assertion that “webbed areas” is a term of art generally

understood to mean a “knit base.” See Doc. No. 99-28 ¶ 67. The Court therefore disregards this

assertion.

       Nike urges the Court to reject Puma’s proposed construction on the grounds that neither

the language nor the specification refers to “webbed areas” as a “knit base” or as any kind of base.

Doc. No. 100 at 29 (citing ’046 patent at 2:13-35:6). In its briefing, Nike argued that “webbed

areas” should be construed according to its ordinary and customary meaning. Id. at 28; Doc. No.

107 at 27-28. At the claim construction hearing, Nike proposed that the Court consider construing

“webbed areas” to mean “areas that are webbed” or “connecting portions.”

       Although Nike is right that the ’046 patent does not use the term “knit base” (or any kind

of base) to refer to the claimed “webbed areas,” there is nevertheless some support in the


                                                13
        Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 14 of 27



specification for the “knit” component of Puma’s proposed construction. The specification

provides:

       Generally, webbed areas 128 may be connecting portions between various elements
       and/or components of knitted component 100. Webbed areas 128 are formed of
       unitary knit construction with the remaining portions of knitted component 100 and
       may serve to connect various portions together as a one-piece knit element. Knitted
       component 100 can include any suitable number of webbed areas 128. In different
       embodiments, webbed areas 128 can be an area of knitted component 100
       comprising one knit layer.

’046 patent at 7:45-53.

       Figure 8 of the patent (reproduced below) shows in detail “a portion of knitted component

100 . . . in a flattened configuration.” Id. at 17:4–13. This component includes “[a] representative

portion of webbed area 128 and a representative portion of a knit layer of tubular rib structure

126.” Id. at 17:14–15. The specification describes the knitted component 100 as being formed by

using “one or more yarns, strands, monofilaments, compound filaments, or other strands that are

knitted, and describes that “the plurality of courses 800 of knitted component 100 can include a

plurality of web courses 806 that define webbed area 128.” Id. at 17:6–8, 17:20–22. The

specification also refers to “[t]he knitting pattern of webbed area 128” and notes that “one or more

portions of webbed area 128 can be knitted using a reverse jersey knit pattern,” or “using a front

jersey stitching pattern.” Id. at 17:28-35.




                                                14
        Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 15 of 27




’046 patent, Fig. 8. That said, a comparison of independent claim 1 of the ’046 patent, which does

not include a “knit” limitation, with dependent claim 17, which does include such a limitation,

supports the conclusion that the doctrine of claim differentiation militates against reading a “knit”

limitation into this claim term. Id., claims 1 and 7.

       While the specification does not support construing “webbed areas” as a “knit base,” it does

support construing the claim term to mean “connecting portions.” See id. at 7:45-47 (“Generally,

webbed areas 128 may be connecting portions between various elements and/or components of

knitted component 100.”).

       Having reviewed the parties’ submissions and the intrinsic record of the ’046 patent, the

Court construes “webbed areas” to mean “connecting portions.”

               b. “tubular structures”

       The claim term “tubular structures” also appears in asserted claims of the ’046 patent.

Claim 1 of the ’046 patent recites “a plurality of tubular structures that are adjacent to the webbed



                                                  15
        Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 16 of 27



areas, the tubular structures including a plurality of courses…” ’046 patent, claim 1 (reproduced

supra at 12) (disputed claim term bolded).

       Here, the parties’ dispute centers on the meaning of “tubular.” They do not dispute the

meaning of “structures. Puma argues that “tubular structures” should be construed to mean “tube

shaped structure, i.e., having the structure of a hollow elongated cylinder.” Doc. No. 99 at 21.

Nike counters that “tubular” is not so limited and should have its ordinary and customary meaning

of “tube like.” Doc. No. 100 at 29.

       The parties’ disagreement over the proper construction of “tubular structures” is twofold:

(a) whether the claimed element has the shape of an elongated cylinder, and (b) whether it is

hollow. As to shape, Nike points out that while the specification provides that in some

embodiments “tubular structure” “may have an elongated cylindrical shape,” the specification

also provides that “tubular structure” “can be shaped as a generally circular or elliptical cylinder.”

Doc. No. 100 at 30 (citing ’046 patent at 10:19-20). Indeed, the specification provides that the

tubular structure can vary in shape and dimensions:

       In other embodiments, the shape and dimensions of tubular rib structures 126 can
       vary across knitted component 100. In some embodiments, tubular rib structures
       126 can generally be shaped as a cylinder. In an exemplary embodiment, tubular
       rib structures 126 may have an elongated cylindrical shape with a wider top portion
       associated with front surface 108 and a narrower lower portion associated with back
       surface 110. In other embodiments, tubular rib structures 126 can be shaped as a
       generally circular or elliptical cylinder. Knitted component can include differently
       shaped tubular rib structures 126.

’046 patent at 7:34-44.

       As to whether the tubular structures must be hollow, Puma argues that in each of the

embodiments disclosed in the specification, “the ‘tubular structures’ are consistently described as

hollow, tube-shaped knitted components.” Doc. No. 99 at 22 (“[T]he patent describes that

‘[g]enerally, tubular rib structures 126 can be areas of knitted component 100 constructed with

                                                  16
         Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 17 of 27



two or more co-extensive and overlapping knit layers,’ and that ‘[t]wo or more knit layers may be

formed of unitary knit construction in such a manner so as to form tubes or tunnels, identified as

tubular rib structures 126, in knitted component 100”) (quoting ’046 patent at 7:14-16, 7:19–22)

(emphasis omitted)). Puma goes on to observe that “[t]he tube shape of the tubular rib structure

permits ‘the central area . . . [to] be configured such that another element (e.g., a tensile element)

may be located between and pass through the hollow between the two knit layers forming [the]

tubular rib structures 126.’” Id. (quoting ’046 patent at 7:26–30) (modifications Puma’s).

         The specification does disclose that “[i]n different embodiments, tubular rib structures 126

can define one or more hollow tubes.” ’046 patent at 10:66-67. The specification also provides

that in some embodiments, “rib structures may include additional components that are disposed

within the tubes.” Id. at 4:61–63. But there is no suggestion in the patent that tubular structures

are limited to hollow tubes.5

         After reviewing the parties’ submissions and the intrinsic record, the Court construes

“tubular structures” to mean “tube-like structures.” In so doing, the Court rejects a construction

imposing a hollow limitation into the tube-like structures. “[I]t is improper to read limitations

from a preferred embodiment described in the specification—even if it is the only embodiment—

into the claims absent a clear indication in the intrinsic record that the patentee intended the claims

to be so limited.” Liebel-Flarshein Co. v. Medrad, Inc., 358 F.3d 898, 913. The term “tubular”

ordinarily encompasses non-hollow (or solid) tube-like structures and nothing in the intrinsic

evidence disavows such structures.




5
         Nike also argues that the doctrine of claim differentiation militates against construing “tubular structures” as
having to be hollow. It points out that dependent claim 16 “requires that the ‘plurality of tubular structures comprise
… a central area that is generally unsecured to form a hollow between two knit layers.’” Doc. No. 100 at 30 (quoting
’046 patent at 34:43-46). The Court is not persuaded by this argument for it is far from clear that the “hollow” in
claim 16 refers to the tubular structures rather than to the “central area” formed between the two knit layers.

                                                          17
       Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 18 of 27



       4. “pad” and “stud” (’065 patent, claim 1)

       The terms “pad” and “stud” appear in claim 1 of the ’065 patent, entitled “Article of

Footwear with Base Plate Having Structure and Studs.” Doc. No. 58-7 (’065 patent). As its title

suggests, the ’065 patent relates to “[a]n article of footwear with a base plate having a structure

and studs.” ’065 patent at Abstract. “The structure may moderate stud pressure and enhance

support during the first step of sprinting, quick directional changes, and backward movement.” Id.

Claim 1 recites:

       1. An article of footwear comprising:

           a base plate including a forefoot region, a heel region, a midfoot portion
              disposed between the forefoot region and the heel region, a longitudinal axis
              extending through the forefoot region and heel region, a forward edge, a
              rearward edge, a medial edge, and a lateral edge;
           a structure disposed on the base plate, the structure including a medial forefoot
               pad disposed on the forefoot region proximate the midfoot portion and the
               medial edge, a lateral forefoot pad disposed on the forefoot region
               proximate the midfoot portion and the lateral edge, a medial heel pad
               disposed on the heel region proximate the medial edge, a first lateral heel
               pad disposed on the heel region proximate the lateral edge, a first diagonal
               rib extending from the medial forefoot pad to the first lateral heel pad, a
               second diagonal rib extending from the lateral forefoot pad to the medial
               heel pad, a medial midfoot bar substantially parallel to the longitudinal axis
               and disposed proximate the medial edge, and a lateral midfoot bar
               substantially parallel to the longitudinal axis and disposed proximate the
               lateral edge;
           a medial forefoot stud disposed on the medial forefoot pad;
           a medial heel stud disposed on the medial heel pad;
           a first lateral forefoot stud disposed on the lateral forefoot pad; and
           a first lateral heel stud disposed on the first lateral heel pad;
           the first diagonal rib having a first lateral edge intersecting with the first lateral
               heel pad;
           the second diagonal rib having a second lateral edge intersecting with the first
               lateral forefoot pad;
           the lateral midfoot bar having a third lateral edge;
           wherein the medial midfoot bar extends from a first point on the first diagonal
              rib to a second point on the second diagonal rib; and

                                                  18
        Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 19 of 27



           wherein the third lateral edge of the lateral midfoot bar intersects with, and
              terminates at, a third point on the second diagonal rib at a forward end of
              the lateral midfoot bar;
           wherein the third lateral edge of the lateral midfoot bar intersects with, and
              terminates at, a fourth point on the first diagonal rib at a rearward end of the
              lateral midfoot bar;
           wherein the third point is spaced from the lateral forefoot pad; and
           wherein the fourth point is spaced from the first lateral heel pad.

 ’065 patent, claim 1 (disputed claim terms bolded).

       Figure 1 of the ’065 patent, reproduced below, shows an example article of footwear with

a base plate in accordance with the invention. The structure disposed on the base plate includes

pads (see, e.g., elements 120, 122, 124, and 126) and studs (see, e.g., element 132). ’065 patent

5:52-54; id. at 6:20-21.




’065 patent, Fig. 1.

               a. “pad”

       Puma argues that “pad” should be construed to mean “the base portion of each cleat” and

that “stud” should be construed to mean “the top portion of each cleat.” Doc. No. 99 at 33, 34.

Puma supports its proposed constructions by reference to the prosecution of the ’065 patent, during


                                                 19
        Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 20 of 27



which the examiner noted that “the stud is merely defined as the top portion of each cleat . . . while

the pad is defined as the base portion of each cleat[, and these] are therefore two separate elements,

with the pad having a larger surface area than a base of the stud (the base of the stud being located

at the intersection between the stud and the pad).” Id. at 33 (quoting Doc. No. 99-14, ’065 Patent

File History, Sept. 10, 2015 Office Action at 7). Puma contends that Nike “did not dispute the

examiner’s understanding of the terms ‘pad’ and ‘stud.’” Id. (citing Doc. No. 99-14, ’065 Patent

File History, Nov. 6, 2015 Amendment at 12–17).

       Nike counters that the examiner’s statements cannot be attributed to it, and that Puma’s

proposed construction is not supported by the intrinsic record and improperly excludes

embodiments disclosed in the specification. Doc. No. 107 at 32-33. Nike argues that both “pad”

and “stud” should be construed to have their ordinary and customary meanings and that no further

construction is required. Doc. No. 100 at 33-34. Alternatively, Nike argues that “pad” is

commonly understood to mean “a thin flat mat or cushion,” and that “stud” and “cleat” mean the

same thing and are used interchangeably in the ’065 patent. Doc. No. 107 at 32, 33. Accordingly,

at the claim construction hearing, Nike proposed that the Court construe “pad” as “a thin flat mat

or cushion” and that it construe “stud” as “cleat.”

       As Nike points out, Figure 1 of the ’065 patent show an example in which “the pad is a

separate element from the cleat, and the pad has a larger surface area than any portion of the cleat.”

Doc. No. 100 at 33. Indeed, Nike’s argument is consistent with the portion of the prosecution

history cited by Puma, in which the examiner noted that the pad and the stud are “two separate

elements” and that the pad “has a larger surface area than a base of the stud (the base of the stud

being located at the intersection between the stud and the pad).” Doc. No. 99-14 (“the pad having

a larger surface area than a base of the stud”). It is also consistent with repeated statements in the



                                                 20
        Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 21 of 27



specification to the effect that the pad may have a larger surface area than the base of the stud.

See, e.g., ’065 patent at 1:59-62 (“The medial heel pad may have a larger surface area than a base

of the medial heel stud and the first lateral heel pad may have a larger surface area than a base of

the first lateral heel stud.”); id. at 6:28-39 (“In some embodiments, first medial forefootpad 120

may have a surface area that is larger than a base of first medial forefoot stud 132.”).

       Having reviewed the parties’ submissions and the intrinsic record, the Court adopts Nike’s

proposal and construes “pad” to mean “a thin, flat mat between the stud and the base plate.”

               b. “stud”

       The specification of the ’065 patent supports Nike’s contention that “studs” and “cleats”

are used interchangeably and mean the same thing. The specification discloses that in some

embodiments, the claimed studs may include apertures. See, e.g., ’065 patent at 7:18-21 (“In some

embodiments, second medial forefoot stud 134 may include an aperture 133, second lateral

forefoot stud 138 may include an aperture 137, and/or third lateral forefoot stud 140 may include

an aperture 139.”). The specification also discloses that “[a]perture 133, aperture 137, and/or

aperture 139 may include any of the features disclosed in Auger et al., U.S. patent publication

number 2009/0235558, entitled Cleat Member for Article of Footwear, published on Sep. 24,

2009,” and that the ’065 patent incorporates the entirety of the Auger application (“Auger”) by

reference. Id. at 7:21-26. Where the ’065 patent discuses “studs” and “apertures,” Auger discusses

“cleats” and “holes.” See, e.g., Auger at [0007] (“In one aspect, a cleat member is provided for

use with an article of footwear. . . . A hole extends completely through the cleat member.); id. at

[0050] (“The term ‘aperture’ as used herein, . . . may be a gap, a cavity, an opening, a hole, . . .).

       Having reviewed the parties’ submissions and the intrinsic record, the Court adopts Nike’s

proposal and construes “stud” to mean “cleat.”



                                                  21
        Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 22 of 27



       5.    “the skin material panel conforms to the mesh material panel and reveals a surface
            texture corresponding to the mesh material panel in the skin/mesh/substrate overlap
            area” (’917 patent, claim 1)

       This claim term appears in claim 1 of the ’917 patent, entitled “Shoe with Composite Upper

and Foam Element and Method of Making Same.” Doc. No. 58-26 (’917 patent). The ’917 patent

relates to a “three-dimensional upper shell” formed of “[a] bonded mesh composite panel.” ’917

patent at Abstract. Claim 1 recites:

       1. An upper for an article of footwear, comprising:

            a plurality of panels assembled as a composite panel, wherein the composite
                panel includes a substrate material panel having a first side and a second
                side,
            a mesh material panel having a first side facing away from the substrate material
               panel and a second side facing the substrate material panel, at least a portion
               of the mesh material panel overlapping the substrate material panel in a
               mesh/substrate overlap area, and
            a skin material panel having a first side facing away from the substrate material
                panel and a second side facing the substrate material panel, at least a portion
                of the skin material panel overlapping both the substrate material panel and
                the mesh material panel in a skin/mesh/substrate overlap area,
            wherein the skin material panel is bonded with the mesh material panel and the
               substrate material panel throughout the entire skin/mesh/substrate overlap
               area, the mesh material panel being captured between the skin material
               panel and the substrate material panel,
            wherein at a portion of the composite panel outside the skin/mesh/substrate
               overlap area, the mesh material panel is not captured between the skin
               material panel and the substrate material panel, and
            wherein the skin material panel conforms to the mesh material panel and
               reveals a surface texture corresponding to the mesh material panel in
               the skin/mesh/substrate overlap area.

’917 patent, claim 1 (disputed claim phrase bolded).

       The parties do not dispute what any of the constituent terms in the disputed claim phrase,

such as “skin material panel,” “mesh material panel,” and the “skin/mesh/substrate overlap area”

mean. Still, they disagree about how this claim phrase should be understood. Nike argues it should

be construed to have its ordinary and customary meaning. Doc. No. 100 at 37. Puma argues that
                                                  22
        Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 23 of 27



the claim phrase should be construed to mean “the skin material panel overlapping and conforming

to the mesh material panel, at a position where the skin material panel and mesh material panel

both overlap the substrate material panel, such that the exterior surface of the skin material panel

reveals protrusions of the mesh material panel generally perpendicular to the surface of the skin

material panel.” Doc. No. 99 at 37. As support for its proposed construction, Puma quotes the

specification as disclosing that “a view of this conformance perpendicular to a skin layer is

represented in the drawings as a partially broken version of the grid pattern used for mesh layer

28.” Id. at 37-38 (quoting ’917 patent at 5:29-32) (emphasis Puma’s).

        Aside from being unnecessarily complicated and difficult to follow, Puma’s proposed

construction is not supported by the specification. Prefaced by “[f]or simplicity,” Puma’s quoted

sentence is clear that it is the view, not any claimed limitation, that is perpendicular to the skin layer.

        Accordingly, after reviewing the parties’ submissions and the intrinsic record, the Court

construes the claim term “the skin material panel conforms to the mesh material panel and reveals

a surface texture corresponding to the mesh material panel in the skin/mesh/substrate overlap area”

as having its ordinary and customary meaning.


        6.    “divider(s)” (’411 patent, claims 1, 3, 9) and “operable to migrate between the
             locations within the interior cavity of the casing via the gaps” (’411 patent, claim 9)

        The claim term “divider(s)” appears in claims 1 and 9 of the ’411 patent, entitled

“Particulate Foam with Other Cushioning.” Doc. No. 58-29 (’411 patent). The claim phrase

“operable to migrate between the locations within the interior cavity of the casing via the gaps”

appears in claim 9 of the patent. As its title suggests, the ’411 patent generally relates to articles

of footwear having foam beads incorporated with other cushioning. ’411 patent at 1:23-25.




                                                    23
       Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 24 of 27



       Claim 1 recites:

       1. An article of footwear comprising:

           an upper;
           a casing comprising:
           a casing top surface opposing the upper; and
           a casing bottom surface defining a first divider that extends between a medial
               side and a lateral side of the article of footwear, the first divider protruding
               toward the casing top surface and terminating within the casing such that a
               gap extends between the first divider and the casing top surface;
           a plurality of foam beads disposed within the casing; and
           an outsole comprising:
           an outsole top surface secured to the casing bottom surface and a ground-
              engaging surface, the outsole top surface and the ground-engaging surface
              each being contoured upward to define a first groove that extends at least
              partially between the medial side and the lateral side of the article of
              footwear and is aligned with the first divider.

’411 patent, claim 1 (disputed claim terms bolded).

       Claim 9 recites:

       9. An article of footwear comprising:

           an upper component;
           a casing secured to the upper component, the casing comprising: a top wall; and
           a bottom wall defining a plurality of laterally extending dividers that protrude
               upward within an interior cavity defined by the casing towards the top wall
               of the casing to define locations separated by the laterally extending
               dividers, at least a portion of the laterally extending dividers being offset
               from the top wall to define a gap between each laterally extending divider
               and the top wall of the casing;
           a plurality of foam beads disposed within the interior cavity and operable to
               migrate between the locations within the interior cavity of the casing
               via the gaps; and
           an outsole secured to the casing opposite of the upper component and comprising
               a plurality of laterally extending grooves aligned with the plurality of
               laterally extending dividers.

’411 patent, claim 9 (disputed claim terms bolded).


                                                 24
        Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 25 of 27



       Figure 14 of the patent, reproduced below, illustrates the claimed dividers at 336c, 332c,

and 334c. See ’411 patent at 19:56-20:11.




’411 patent, Fig. 14.

               a. “divider(s)”

       Puma argues that a “divider” should be construed to mean “protrusion that extends partially

into a cavity to separate said cavity into regions or portions and restrict migration of foam beads

between said regions or portions.” Doc. No. 99 at 38. But the specification does not support Puma’s

construction. As Nike points out, the dividers do not just “restrict” movement of the particulate

matter; the specification provides examples in which the dividers have gaps that “allow some

particulate matter 350 to migrate between adjoining regions” and in which the dividers also

“manipulate migration of the particulate matter 350 between adjoining regions.” Doc. No. 100 at

40 (citing ’411 patent at 20:1-6 and at 19:48-50).

       In its briefing, Nike argued that Puma’s proposed construction should be rejected on the

grounds that it defines “divider(s)” as “protrusion(s),” Doc. No. 100 at 40, and that Puma’s

proposed construction is “improper because it unnecessarily redefines and restates other

limitations of the claim,” Doc. No. 107 at 40. At the claim construction hearing, however, Nike

stated that it no longer opposes at least part of Puma’s proposed construction of “divider(s)” as a

“protrusion that extends partially into a cavity.” The Court accepts this agreement for the claim


                                                25
        Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 26 of 27



language itself refers to dividers “protruding” and to “dividers that protrude upward within an

interior cavity.” ’411 patent, claim 1; id. claim 9. That said, the Court finds that the rest of Puma’s

proposed construction is unnecessarily limiting and not supported by the claims or specification.

        Having reviewed the parties’ submissions and the intrinsic record, the Court construes

“divider” to mean “protrusion that extends partially into a cavity to restrict or manipulate migration

of particulate matter, including foam beads, between regions or portions of said cavity.”

                b. “operable to migrate between the locations within the interior cavity of the
                   casing via the gaps”

        The claim phrase “operable to migrate between the locations within the interior cavity of

the casing via the gaps” also appears in the ’411 patent and refers to the movement of foam beads

and other particulate matter between adjoining regions of the casing. ’411 patent at 20:4-6. Puma

argues the claim phrase should be construed to mean “designed to move between regions or

portions of the interior cavity of the casing that are separated [by] laterally extending dividers by

moving through the gaps above said dividers.” Doc. No. 99 at 40 (modification added at claim

construction hearing). Nike argues that nothing in the intrinsic record suggests it requires

construction beyond its ordinary and customary meaning. Doc. No. 100 at 40. It also urges the

Court to reject Puma’s proposed construction on the grounds that it “improperly adds a number of

limitations,” including a “designed to move” requirement, and the requirement that the foam beads

be designed to “move between regions or portions of the interior cavity of the casing that are

separated [by] laterally extending dividers . . . ” Id. at 41.

        Nike points out that Puma’s proposed construction “redefines, without explanation,

‘locations within the interior cavity of the casing’ as ‘regions of the interior cavity of the casing

that are separated [by] laterally extending dividers,’ even though ‘locations’ is defined earlier in

the claim.” Doc. No. 107 at 41 (modification added). Indeed, “locations” is defined in claim 9 of

                                                  26
         Case 1:18-cv-10876-LTS Document 111 Filed 10/24/19 Page 27 of 27



the ’411 patent as “locations separated by the laterally extending dividers.” ’411 patent, claim 9.

Nike also points out that Puma “also redefines, without explanation ‘via the gaps’ as ‘by moving

through the gaps above said dividers,’ even though ‘the gaps’ is defined earlier in the claim.” Id.

Claim 9 recites that “at least a portion of the laterally extending dividers being offset from the top

wall to define a gap between each laterally extending divider and the top wall of the casing.” ’411

patent, claim 9.

         Having reviewed the parties’ submissions and the intrinsic record, the Court finds that

Puma’s proposed construction is unnecessarily complicated, difficult to follow, and not

illuminating. The Court agrees with Nike that the claim phrase “operable to migrate between the

locations within the interior cavity of the casing via the gaps” is intelligible on its face in light of

the claims and the specification, and should be construed to have its ordinary and customary

meaning.


   IV.       CONCLUSION

         The claim terms at issue will be construed at trial and for all other purposes in this litigation

in a manner consistent with the above rulings of the Court.


                                                         SO ORDERED.



                                                          /s/ Leo T. Sorokin
                                                         United States District Judge




                                                    27
